Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Fang Liu on February 26, 2021. The application has been amended as follows: 
In claim 1, change “a step( D)of picking up” to --a step (D)_of picking up--.
Please cancel claims 13-16.  

EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4 & 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 12/07/2020. 

The limitation “property evaluation of the electronic component being performed, etc.” refers back to “a step (C) of evaluating properties of the electronic component in a state, etc.” for antecedent basis.
Regarding previous 102/103 rejections, independent claim 1 as newly amended are patentably distinguished from Prior Art Washizawa & Kurosawa et al. and for the fact that Prior Art Washizawa & Kurosawa et al. fail to describe the newly added features of claim 1, “evaluating properties of the electronic component in a state of being affixed to the adhesive film with the probe terminal being in contact with a terminal of the electronic component, property evaluation of the electronic component being performed at a temperature of equal to or lower than 0°C or equal to or higher than 50°C and equal to or lower than 200°C” as required by 35 U.S.C. § 102/103, the rejection of the pending claims are moot. 
Claims 2-4 & 6-12 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Examiner: 	/Trung Nguyen/-Art 2866
			February 26, 2021.
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866